Citation Nr: 1522145	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the July 2005 rating decision granting service connection for hammertoe, right second toe, and assigning a noncompensable disability rating contains clear and unmistakable error (CUE).

2.  Entitlement to an extension beyond May 31, 2010, and March 31, 2011, for periods of temporary total ratings for convalescence following surgery on the service-connected right, second toe disability.

3.  Entitlement to a compensable disability rating for hammertoe, right second toe.

4.  Entitlement to an increased disability rating in excess of 10 percent for residuals of a right hand injury.

5.  Entitlement to service connection for compromised bilateral symmetry resulting in right hip and left knee disorders and right foot calluses, to include as secondary to the service-connected disability of hammertoe, right second toe.

6.  Entitlement to service connection for a right ankle condition to include as secondary to the service-connected disability of hammertoe, right second toe.
7.  Entitlement to service connection for a left toe condition to include as secondary to the service-connected disability of hammertoe, right second toe.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to service connection for a sleep disorder.

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Devin A. Winklosky, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing testimony has been associated with the record.

The Board additionally notes that the Veteran's electronic Virtual VA file and the Veterans Benefits Management System (VBMS) has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The issues of entitlement to an extension beyond May 31, 2010, and March 31, 2011, for periods of temporary total rating for convalescence following surgery on the service-connected right second toe disability; a compensable disability rating for hammertoe, right second toe; an increased disability rating in excess of 10 percent for residuals of a right hand injury; service connection for compromised bilateral symmetry resulting in right hip and left knee disorders and right foot calluses, to include as secondary to the service-connected disability of hammertoe, right second toe; service connection for a right ankle condition to include as secondary to the service-connected disability of hammertoe, right second toe; service connection for a left toe condition to include as secondary to the service-connected disability of hammertoe, right second toe; TDIU; service connection for a sleep disorder; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. In a July 2005 rating decision, the RO granted service connection for hammertoe, right second toe, and assigned an initial noncompensable rating.

2. The correct facts, as they were known in July 2005, were accurately reported, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The July 2005 rating decision that assigned an initial noncompensable rating for hammertoe, right second toe, did not contain CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has several duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  These provisions are not, however, applicable to a CUE claim.  Livesay v. Principi, 15 Vet. App. 165 (2001).

II. The Merits of the Claim

VA regulations provide that a determination on a claim by the AOJ of which the claimant is properly notified is final if an appeal is not perfected as prescribed, in the absence of CUE.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.105(a), 20.302, 20.1103. 

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra. 

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra); see Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Because of the nature of the challenge to the rating decision, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo at 44.  Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Further, a disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In addition, opinions from the Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid CUE claim.  Brewer v. West, 11 Vet. App. 228, 234 (1998).

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Here, a July 2005 rating action granted service connection for hammertoe, right second toe (claimed as residuals of broken second toe of the right foot and right foot condition) and assigned an initial noncompensable disability evaluation.  Although the Veteran filed a timely notice of disagreement with the 2005 decision, which was followed by a May 2007 statement of the case, he did not file a substantive appeal, and thus the July 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R.         § 3.104(a).  Rating decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

The Veteran asserts that the record as it existed at the time of the July 2005 decision showed that he was entitled to a compensable disability evaluation for hammertoe, right second toe, rendering the assignment of a noncompensable rating CUE.  The Veteran's argument is an allegation that the rating board improperly weighed and evaluated the evidence.  Such an allegation may not support a finding of CUE.  Fugo at 43-44 (1993). 

Moreover, disabilities of the foot, such as the Veteran's disability, are rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5282.  Under Code 5282, a noncompensable rating is warranted when the hammertoe deformity affects only a single toe.  A maximum evaluation of 10 percent under this code requires that the hammertoe deformity affect all the toes of one foot, without claw foot.  The Veteran's hammertoe of the right second toe is currently evaluated at a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5282, Hammer Toe. 

The record extant in July 2005 included no objective medical evidence that the hammertoe affects all the toes of the right foot.  The Board also notes that the Veteran has not contended such.  Thus, even if there were an error, it was not undebatable and would not have "manifestly changed the outcome" of the Veteran's claim.

Based on a review of the July 2005, RO decision, in light of the relevant laws and facts presented at the time of the determination, the Board finds that this determination was not clearly and unmistakably erroneous.  Bustos, Hines.


ORDER

The claim of whether the July 2005 rating decision granting service connection for hammertoe, right second toe, and assigning a noncompensable disability rating contains CUE is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).

Entitlement to an extension beyond May 31, 2010, and March 31, 2011, for periods of temporary total rating for convalescence

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2014).  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e).  Id.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of one or more months up to 6 months beyond the initial 6 month period may be made, upon approval of the Veterans Service Center Manager.  Id.

On February 1, 2010, the Veteran underwent surgery on the right second toe.  Subsequently, in May 2010 the RO granted entitlement to service connection for convalescence, effective February 1, 2010, and a noncompensable rating, effective March 1, 2010.  However, in August 2010, the 100 percent disability rating was extended to June 1, 2010, thereafter a noncompensable rating was in effect.  Finally, in March 2011, a temporary total evaluation was assigned effective January 31, 2011, following fusion of the right, second, distal interphalangeal joint, and a noncompensable evaluation from April 1, 2011.    

In April 2011, the Veteran contends that following the period of temporary total disability for his right, second toe disability from January 31, 2011, to March 31, 2011, he did not start physical therapy and therefore, requested an extension for two additional months.  In addition, at the March 2013 Board hearing, the Veteran stated after the period of temporary total disability rating from February 1, 2010 to May 31, 2010, he continued to experience additional pain after the rod was removed.  He stated he essentially "traded one set of problems for another set of problems."  He stated another two months of convalescent rating was necessary as "the rod [was] removed, people expected me to be faster than I was with things before but I was actually slower because of the fact that I had just been modified as experiencing more pain and on medications to deal with the pain."  He stated he quit his job and focused on school at the time.  

According to the February 2013 Statement of the Case that denied the claim, the VA treatment records, dated from January 2010 to February 2013, relied upon were electronically viewed.  Specifically, records dated April 2011 and June 2011 are not of record.  The Board also notes these records are not within the claims file or within the Virtual VA and VBMS paperless claims processing systems.  Therefore, based on the Veteran's claim that his symptoms following surgery continued and he was unable to attend physical therapy, the Board finds this claim should be remanded to obtain these records and associate them into the claims file for review.

Increased rating claims

The Veteran is currently assigned a noncompensable disability rating for hammertoe, right second toe, and 10 percent for residuals of a right hand injury.

According to the March 2013 Board hearing, the Veteran testified, in effect, that his current ratings do not accurately reflect the current severity of his symptomatology.

The Board acknowledges that the Veteran was afforded a VA examination for the hammertoe, right second toe, four years ago in January 2011 and for the right hand injury approximately three years ago in May 2012.  Therefore, the Veteran should be afforded new VA examinations to determine the current severity of his service-connected right second toe and right hand disabilities.  38 C.F.R. § 3.159 (c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Furthermore, as discussed at the March 2013 Board hearing, any available VA treatment records from April 2005, when the Veteran separated from service, to February 2010 should be obtained and associated with the claims file.  Finally, the Veteran testified he currently receives podiatry treatment at the VA medical center on University Drive.  These records should also be obtained and associated with the claims file.

Service connection claims other than for a sleep disorder and a back disorder

The Veteran claims entitlement to service connection for compromised bilateral symmetry, a right ankle condition, and a left toe condition, all to include as secondary to the service-connected disability of hammertoe, right second toe.

At the March 2013 Board hearing, the Veteran testified that when he injured his feet during service, he injured both the right and left second toes but the right second toe was given more attention as it caused more pain.  However, the Veteran stated he believes he fractured both toes and it has continued to be a problem since service.  

Regarding the Veteran's claimed right ankle, he testified the right ankle arthritis is based on the inability to move his ankle during the post-surgical period.

Regarding the Veteran's claimed compromised bilateral symmetry, he testified he was he was told by various medical professionals that the alignment of his hips is off, his right knee symptoms, and calluses on his right foot are all secondary to his service-connected hammertoe, right second toe.  

The Board finds that the Veteran has either not been afforded a VA examination for the purposes of obtaining a nexus opinion, or the Veteran has failed to report to a scheduled VA examination.  Therefore, there are no examination findings and opinions regarding the etiological relationship between the Veteran's claimed disabilities and service, to include whether they are secondary to his service-connected disability of hammertoe, right second toe.

There is no evidence that the Veteran had good cause for failing to report to the VA examination.  The Board finds, however, that given the Veteran's testimony at the March 2013 Board hearing and the absence of treatment records, as discussed above, the Veteran will be provided with a final opportunity to attend scheduled VA examinations.  Therefore, the Veteran should be scheduled for the appropriate examinations and should be given proper notice.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655.

TDIU

Finally, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is inextricably intertwined with his pending service connection and increased rating claims.  The TDIU claim cannot be reviewed while these pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating and service connection claims.  

Entitlement to service connection for a sleep disorder and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder

The issues of entitlement to service connection for a sleep disorder and whether new and material evidence has been received to reopen a claim for service connection for a back condition were also denied by the RO in October 2013.  The Veteran submitted a timely Notice of Disagreement to these issues identified above. The RO issued a Statement of the Case in December 2013.  The Veteran submitted a timely substantive appeal in January 2014 which also indicated that he would like to testify before the Board regarding these claims.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  

The Veteran was afforded a hearing in March 2013 at the RO on all the issues identified in this appeal except for the issues of entitlement to service connection for a sleep disorder and whether new and material evidence has been received to reopen a claim for service connection for a back condition.   However, as these two issues were not ready for adjudication in March 2013, the Veteran should be afforded an opportunity to testify before the Board.  Accordingly, and because the RO schedules Board travel and video-conference hearings, a remand of these matters to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of pertinent treatment since April 2005, when the Veteran separated from service.  These include the VA treatment records dated January 2010 to February 2013, namely records dated April 2011 and June 2011, which were electronically viewed and relied upon by the February 2013 Statement of the Case.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran should be informed that he can also provide alternative forms of evidence.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected hammertoe, right second toe. 

The examiner is requested to describe all manifestations and symptoms of the Veteran's service-connected hammertoe, right second toe.  Furthermore, the examiner should also consider the Veteran's lay statements regarding his symptomatology. 

The claims file must be made available for the examiner to review, and the examination report must indicate that this was accomplished.  All appropriate tests or studies (to include x-rays) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings, together with the complete rationale for the opinions expressed, in the examination report.

3. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected residuals of a right hand injury. 

The examiner is requested to describe all manifestations and symptoms of the Veteran's service-connected residuals of a right hand injury.  Furthermore, the examiner should also consider the Veteran's lay statements regarding his symptomatology. 

The claims file must be made available for the examiner to review, and the examination report must indicate that this was accomplished.  All appropriate tests or studies should be accomplished (with all findings made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings, together with the complete rationale for the opinions expressed, in the examination report.

4. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed compromised bilateral symmetry to include as secondary to the service-connected disability of hammertoe, right second toe.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify any current compromised bilateral symmetry found.  With respect to any such diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such compromised bilateral symmetry had its onset in service or is otherwise related to a disease or injury due to active duty service, to include as secondary to the service-connected hammertoe, right second toe disability, as well as whether there is resulting right hip and left knee disorders and right foot callus. 

Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All opinions expressed by the examiner should be accompanied by a complete, clear, rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right ankle condition, to include as secondary to the service-connected disability of hammertoe, right second toe.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify any current right ankle condition found.  With respect to any such diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such right ankle condition had its onset in service or is otherwise related to a disease or injury due to active duty service, to include as secondary to the service-connected hammertoe, right second toe disability. 

Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All opinions expressed by the examiner should be accompanied by a complete, clear, rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left toe condition, all to include as secondary to the service-connected disability of hammertoe, right second toe.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify any current left toe condition found. With respect to any such diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such left toe condition had its onset in service or is otherwise related to a disease or injury due to active duty service, to include as secondary to the service-connected hammertoe, right second toe disability.

Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All opinions expressed by the examiner should be accompanied by a complete, clear, rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative and an adequate opportunity to respond must be provided


9. Then, schedule the Veteran for a Board travel or video-conference hearing at the earliest available opportunity for testimony on the issue of entitlement to service connection for a sleep disorder and whether new and material evidence has been received to reopen a claim for service connection for a back disorder.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


